675 So. 2d 584 (1996)
In re FLORIDA EVIDENCE CODE.
No. 87368.
Supreme Court of Florida.
June 6, 1996.
John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, for Petitioner.
PER CURIAM.
This Court has jurisdiction to adopt rules of practice and procedure under article V, section 2(a) of the Florida Constitution.
The Florida Evidence Code[1] enacted by the Legislature is both substantive and procedural. We previously adopted provisions of the Evidence Code as court rules insofar as they deal with procedural matters. In re Florida Evidence Code, 372 So. 2d 1369 (Fla. 1979), clarified by In re Florida Evidence Code, 376 So. 2d 1161 (Fla.1979). We also have adopted amendments to the Evidence Code as court rules to the extent that they are procedural. E.g., In re Florida Evidence Code, 638 So. 2d 920 (Fla.1993); In re Amendment of Florida Evidence Code, 497 So. 2d 239 (Fla.1986); In re Amendment of Florida Evidence Code, 404 So. 2d 743 (Fla. 1981).
The Florida Bar has petitioned this Court to amend the Rules of Evidence to conform to statutory changes in the Evidence Code. The changes at issue are: Ch. 80-155, §§ 1-5, 7-9, Laws of Fla.; Ch. 94-124, § 12, Laws of Fla.; Ch. 95-147, §§ 471-504, 1378, Laws of Fla.; Ch. 95-158, § 1, Laws of Fla.; Ch. 95-179, § 1, Laws of Fla.; Ch. 95-187, § 7, Laws of Fla.; and Ch. 95-286, § 5, Laws of Fla.
We adopt the amendments to the Evidence Code to the extent that they concern court procedure. These amended rules are effective on the dates the bills became law.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
NOTES
[1]  §§ 90.101-.958, Fla.Stat. (1995).